1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10
     AROGANT HOLLYWOOD, et al.,
11                                    Case No. 2:18-cv-02098-JGB (GJS)
               Plaintiffs
12                                    ORDER: ACCEPTING
          v.                          FINDINGS AND
13                                    RECOMMENDATIONS OF
     CARROWS CALIFORNIA FAMILY        UNITED STATES MAGISTRATE
14   RESTAURANTS, et al.              JUDGE; DECLARING
                                      PLAINTIFFS TO BE
15             Defendants.            VEXATIOUS LITIGANTS; AND
                                      ENTERING PRE-FILING
16                                    ORDERS
17
     AROGANT HOLLYWOOD,
18                                    Case No. 2:18-cv-05607-JGB (GJS)
               Plaintiff
19                                    ORDER: ACCEPTING
          v.                          FINDINGS AND
20                                    RECOMMENDATIONS OF
     CITY OF SOUTH PASADENA, et       UNITED STATES MAGISTRATE
21   al.,                             JUDGE; DECLARING
                                      PLAINTIFFS TO BE
22             Defendants.            VEXATIOUS LITIGANTS; AND
                                      ENTERING PRE-FILING
23                                    ORDERS
24
25
26
27
28
      AROGANT HOLLYWOOD, et al.,
1                                                   Case No. 5:18-cv-01664-JGB (GJS)
                    Plaintiffs
2                                                   ORDER: ACCEPTING
              v.                                    FINDINGS AND
3                                                   RECOMMENDATIONS OF
      2200 ONTARIO LLC, et al.,                     UNITED STATES MAGISTRATE
4                                                   JUDGE; DECLARING
                    Defendants.                     PLAINTIFFS TO BE
5                                                   VEXATIOUS LITIGANTS; AND
                                                    ENTERING PRE-FILING
6                                                   ORDERS
7
8     AROGANT HOLLYWOOD, et al.,
                                                    Case No. 5:18-cv-01822-JGB (GJS)
9                   Plaintiffs
                                                    ORDER: ACCEPTING
10            v.                                    FINDINGS AND
                                                    RECOMMENDATIONS OF
11    PUBLIC STORAGE, INC., et al.,                 UNITED STATES MAGISTRATE
                                                    JUDGE; DECLARING
12                  Defendants.                     PLAINTIFFS TO BE
                                                    VEXATIOUS LITIGANTS; AND
13                                                  ENTERING PRE-FILING
                                                    ORDERS
14
15         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, motions,
16   briefing, and other documents filed in these four actions, the Report and
17   Recommendation of United States Magistrate Judge filed on September 17, 2019, in
18   these four actions [“Report”], and Defendants’ Request for Clarification filed on
19   October 7, 2019 [Dkt. 60 in Case No. 5:18-cv-01822-JGB (GJS), “Request”]. The
20   deadline for filing Objections to the Report (October 7, 2019) has passed, and
21   Plaintiffs have neither filed Objections nor requested additional time to do so.
22   Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), the Court has
23   conducted a de novo review of those portions of the Report noted in the Request.
24         In the Request, Defendants ask that the amount of security to be imposed as
25   recommended in the Report be “clarified.” The Court has done so below. In
26   addition, Defendants identify various typographical-type errors in the Report and
27   suggest that the Report be modified to correct them. Having reviewed the Report,
28   the Court finds the identified matters to be innocuous and inconsequential to the
                                                2
1    Report’s discussion and analysis and declines to make the suggested edits, with the
2    exception of the two items noted below.
3          Having completed its review, the Court accepts the findings and
4    recommendations set forth in the Report, with the following two exceptions: at page
5    40, line 19, the reference to “Public Storage Action” is deemed amended to read
6    “2299 Ontario Action”; and at page 64, line 10, the reference to “Public Counsel” is
7    deemed amended to read “Public Storage.” While these two matters have no effect
8    on the analysis or conclusions of the Report, the Court makes these amendments for
9    the sake of clarity.
10         Accordingly, IT IS ORDERED that:
11         (1) As so amended, the Report is accepted;
12         (2) Both the Motion to Declare Plaintiffs a Vexatious Litigant [sic] [Dkt. 7,
13             Case No. 2:18-cv-02098-JGB (GJS)] and the Motion to Declare Plaintiffs
14             Arogant Hollywood and Alison Helen Fairchild as Vexatious Litigants
15             and to Require Security [Dkt. 13, Case No. 5:18-cv-01664-JGB (GJS)], in
16             which the Defendants in all four of the above cases have joined, are
17             GRANTED for the reasons set forth in the Report;
18         (3) Plaintiffs Arogant Hollywood and Alison Helen Fairchild are hereby
19             declared to be vexatious litigants; and
20         (4) These four cases remain STAYED pending compliance with this Order
21             and further Order of the Court.
22
23   PRE-FILING ORDERS
24         In addition, the Court enters the following Pre-Filing Orders against Plaintiffs
25   Arogant Hollywood and Alison Helen Fairchild:
26         First, to secure the payment of any costs, sanctions, or other amounts which
27   may be awarded against Plaintiffs, they each are ORDERED to post security in each
28   of these four cases, by no later than December 2, 2019, as follows:
                                                 3
1           (1) In Arogant Hollywood, et al. v. Carrows California Family Restaurants,
2               et al., Case No. 2:18-cv-02098-JGB (GJS), Plaintiff Arogant Hollywood
3               shall post security of $1,000 and Plaintiff Alison Helen Fairchild shall post
4               security of $1,000;
5           (2) In Arogant Hollywood. v. City of South Pasadena, et al., Case No. 2:18-
6               cv-05607-JGB (GJS), Plaintiff Arogant Hollywood shall post security of
7               $1,000;
8           (3) In Arogant Hollywood, et al. v. 2200 Ontario LLC, et al., Case No. 5:18-
9               cv-01664-JGB (GJS), Plaintiff Arogant Hollywood shall post security of
10              $1,000 and Plaintiff Alison Helen Fairchild shall post security of $1,000;
11          (4) In Arogant Hollywood, et al. v. Public Storage, Inc., et al., Case No. 5:18-
12              cv-01822-JGB (GJS), Plaintiff Arogant Hollywood shall post security of
13              $1,000 and Plaintiff Alison Helen Fairchild shall post security of $1,000;
14              and
15          (5) The failure to post such security by the above-noted deadline will result
16              in one or more Orders dismissing the case(s) in which security has not
17              been so posted.
18          Second, in light of Plaintiffs’ litigation history and stated intent to file
19   numerous lawsuits in the future,1 IT IS ORDERED that any pleading submitted by
20   Plaintiffs, or either of them, for the purpose of initiating a new civil action in this
21   District is presumptively barred from filing unless: (1) Plaintiffs concurrently
22   submit with such pleading both a copy of this Order and a motion seeking leave to
23   commence a new civil action; and (2) a District Judge or Magistrate Judge of this
24   Court thereafter grants such leave and directs that the pleading be filed and the new
25   civil case be initiated. To effectuate this Pre-Filing Order, the Clerk of the Court:
26   shall no longer file any case-initiating pleading of any type submitted by Plaintiffs,
27
     1
           In fact, on October 2, 2019, after the Report issued, Plaintiffs filed a new civil complaint in
28   Case No. 5:19-cv-01890-JGB (GJS).
                                                      4
1    or either of them, without first obtaining authorization of a District Judge or
2    Magistrate Judge of this Court; and shall present any case-initiating pleading of any
3    type proffered by Plaintiffs, or either of them, first to a District Judge or Magistrate
4    Judge for review prior to filing, along with the required motion for leave to
5    commence a new civil action.
6          Third, as discussed in the Report, in these four cases, Plaintiffs have been
7    violating the Local Rules, and likely California Business & Profession Code § 6125,
8    through Plaintiff Alison Helen Fairchild’s delegation of her representation to
9    Plaintiff Arogant Hollywood, and through Plaintiff Arogant Hollywood’s ongoing
10   provision and performance of legal services on behalf of Plaintiff Alison Helen
11   Fairchild. Plaintiffs are ORDERED to cease such violations and, in particular,
12   Plaintiff Arogant Hollywood is ORDERED to cease performing legal services on
13   behalf of Plaintiff Alison Helen Fairchild. If Plaintiff Alison Helen Fairchild wishes
14   to continue as a plaintiff in these cases, she must either retain counsel or, if
15   proceeding on a pro se basis, act on her own behalf, including by preparing her own
16   pleadings and other documents to be filed and/or served in the cases, filing her own
17   pleadings and documents, and communicating on her own behalf with defense
18   counsel. The Court directs United States Magistrate Judge Gail J. Standish to issue
19   an appropriate Order requiring Plaintiff Alison Helen Fairchild to submit proof
20   regarding how she intends to proceed with her own representation in this case,
21   whether on a pro se basis or through the retention of counsel, as well as proof that
22   Plaintiff Arogant Hollywood no longer is acting on her behalf.
23
24         IT IS SO ORDERED
25
26   DATED: October 30, 2019                  __________________________________
                                              JESUS G. BERNAL
27                                            UNITED STATES DISTRICT JUDGE
28
                                                 5
